Citation Nr: 0409684	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  95-30 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of dysthymia with anxiety, rated as 10 percent 
disabling from July 7, 1991.

2.  Entitlement to an effective date earlier than November 1, 
2000, for the grant of a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Ms. Y.O.M.


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to July 1991.

This higher rating issue comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1992 rating decision by 
the RO that, in part, granted a claim of entitlement to service 
connection for depression and assigned a 10 percent evaluation, 
effective July 7, 1991.  The veteran was notified of this action 
by a letter in November 1992.  By rating action of September 1994, 
the RO re-characterized the issue from depression to dysthymia 
with anxiety.  

At a hearing at the RO in November 1994, Ms. Y.O.M. testified on 
behalf of the veteran who also was present at the hearing.  In 
August 1999, the Board remanded the case to clarify whether the 
veteran still desired a hearing before the Board.  In accordance 
with the appellant's request in July 2002, a hearing before the 
Board was scheduled in November 2002.  The veteran, however, 
failed to report for that hearing.

This effective date issue comes to the Board on appeal from a 
December 2001 rating decision by the RO which, in part, granted a 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) with 
an effective date of November 1, 2000.

Besides the issues listed above, the issues of entitlement to a 
higher evaluation for service-connected lumbar myositis from July 
7, 1991, and entitlement to service connection for tendonitis of 
the knees were developed for appellate review.  In a written 
statement received in November 1994, the veteran requested that VA 
cancel his appeals for the lumbar and knee conditions.  
Consequently, the Board finds that these issues have been 
withdrawn and are no longer before the Board.  38 C.F.R. §§ 
20.200, 20.202, 20.204 (2003).  (A claim of service connection for 
cervical spine disability was also appealed, but was later granted 
by the RO in September 1994.)

When the case was last before the Board in March 2004, a review of 
the claims file reflected that documents in the record had not yet 
been translated.  As a result, the Board sought translation of 
these Spanish language documents in the claims folder.  Later than 
same month, the Board received written translations in English of 
those Spanish language documents.

The Board further notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to an 
increased rating, but instead is an appeal of an original rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, the 
Board has characterized the rating issue on appeal as a claim for 
a higher evaluation of an original award.  Therefore, 
consideration of the dysthymia with anxiety claim must now include 
consideration of whether a schedular evaluation higher than 10 
percent is warranted for service-connected disability from July 7, 
1991.  (Except for some awards of temporary total ratings based on 
periods of hospitalization, the 10 percent rating has been in 
effect since the award of service connection.)


REMAND

Dysthymia with Anxiety

Review of the claims file reveals that the veteran has not been 
properly advised in accordance with the changes brought about by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) with 
respect to his claim for a higher evaluation of dysthymia with 
anxiety.  The regulations implementing the VCAA apply to this 
claim even though it was adjudicated prior to the VCAA.  
VAOPGCPREC 7-2003.

The VCAA regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which information or 
evidence, if any, the veteran is expected to obtain and submit, 
and which evidence will be retrieved by VA.  38 C.F.R. § 3.159 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Decisions by the Court have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this case, 
that VA has satisfied its duty to notify the veteran of what is 
needed to substantiate the claim for a higher evaluation of 
dysthymia with anxiety, particularly the information or evidence 
required of the veteran and the evidence that VA will obtain.  38 
U.S.C.A. § 5103(a) (West 2002).  

The Board also notes that a remand is necessary to obtain a VA 
psychiatric examination.  The record shows that the last VA 
psychiatric examination was conducted in October 1999.  Under 
these circumstances, the duty to assist includes the duty to 
provide the veteran with a new examination.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (VA should schedule another 
examination where appellant complained of increased disability two 
years after the last examination).  Consequently, a remand is also 
required for a new VA examination.  38 C.F.R. §§ 3.327, 4.2, 19.9 
(2003).

Additionally, VA regulations require that a supplemental statement 
of the case (SSOC) be furnished to the appellant if, after the 
last statement of the case (SOC) or SSOC was issued, additional 
pertinent evidence is received.  38 C.F.R. § 19.31 (2003).  In the 
present case, the record shows that additional evidence relative 
to his claim for a higher evaluation for dysthymia with anxiety 
has been associated with his claims file since the October 1996 
SSOC was issued.  The additional evidence contains medical 
evidence pertaining to the veteran's service-connected dysthymia 
with anxiety and, therefore, is "pertinent" to the claim on 
appeal.  A remand of the case is therefore required to comply with 
38 C.F.R. § 19.31 (2003) (appellant has the right to have that 
additional evidence reviewed by the RO in the first instance 
unless he waives such consideration in writing).

Effective Date

The Board observes that a claim for TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 
(1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without meeting the schedular rating criteria 
for a 100 percent evaluation for any single disability.  In 
reviewing claims for assignment of earlier effective dates for 
TDIU awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating claims.  
In that regard, except as otherwise provided, the effective date 
of a claim for increase will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  An exception to that rule applies, 
however, under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred within the 
one-year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date."  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); Harper 
v. Brown, 10 Vet. App. 125 (1997).

If a formal claim for compensation has previously been allowed, or 
a formal claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, a 
report of examination or hospitalization can be accepted as an 
informal claim for benefits. 38 C.F.R. § 3.157 (2003).  As to 
reports prepared by VA or the uniformed services, the date of 
receipt of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or uniformed 
services hospital. 38 C.F.R. § 3.157(b)(1).  For reports prepared 
by a non-VA hospital where the veteran was maintained at VA 
expense, the date of admission to the hospital is accepted as the 
date of receipt of claim if VA maintenance was authorized prior to 
admission.  Id.  If, however, VA maintenance was authorized 
subsequent to admission, the date VA received notice of the 
admission will be accepted.  Id.  For all other reports, including 
reports from private physicians, laypersons, and state and other 
institutions, the date of receipt of the reports is accepted as 
the date of receipt of an informal claim.  Id; 38 C.F.R. § 
3.157(b)(2), (3).

In the veteran's case, the record contains a copy of an August 
1999 letter from the Social Security Administration (SSA) to the 
veteran providing notice of entitlement to monthly disability 
benefits.  The letter informs the veteran that he has been 
disabled since September 1998.  The record does not include 
evidence showing the nature of the disability for which benefits 
were to be paid or copies of medical evidence supporting the SSA's 
August 1999 notice of award letter.  Because any such records 
prepared for the veteran's SSA award or subsequent SSA 
determinations might contain a VA report that could constitute an 
informal claim prior to November 1, 2000, and are likely pertinent 
to the veteran's rating claim in that they might more clearly show 
whether entitlement to a higher evaluation for dysthymia with 
anxiety was warranted since July 7, 1991, the RO should try to 
obtain these records.  Consequently, in order to ensure that his 
claims are adjudicated on the basis of a complete evidentiary 
record, the SSA award letter and associated evidence should be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

These issues are accordingly REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and ensure that all 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002) are fully complied with and 
satisfied to the extent required by law.  See Quartuccio, supra.  
The veteran should be specifically told of what is yet required of 
him to substantiate his claim for a higher evaluation for 
dysthymia with anxiety, or his claim for TDIU, and of the 
information or evidence that VA will yet obtain with respect to 
his claim.  38 C.F.R. § 3.159 (2003).  He should be specifically 
informed that he should submit any evidence in his possession that 
pertains to the claims on appeal.  Id.

2.  The RO should ask the veteran to identify all VA and non-VA 
health care providers where he has received treatment for his 
psychiatric disability from July 2002 to the present.  The RO 
should ensure that all pertinent records of private or VA 
treatment are procured for review.  The RO should assist the 
veteran in obtaining evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If records sought are not 
obtained, the RO should notify the veteran of the records that 
were not obtained, explain the efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should obtain the SSA award determination letter and 
any medical records relied upon.

4.  The RO should schedule the veteran for a VA psychiatric 
examination by a psychiatrist to determine the severity of his 
service-connected dysthymia with anxiety.  Psychological testing 
should be conducted with a view toward determining the severity of 
service-connected symptoms.  The claims file, along with all 
additional evidence obtained pursuant to the instructions above, 
must be made available to and reviewed by the psychiatrist.  

The examiner should review the claims folder, examine the veteran, 
and provide opinions material to the rating criteria found in 38 
C.F.R. §§ 4.130, Diagnostic Code 9433 (2003), and 4.132, 
Diagnostic Code 9405 (1996).  In other words, questions relating 
to the degree to which the veteran's service-connected psychiatric 
symptomatology affects his interpersonal relationships, 
initiative, flexibility, reliability, and ability to obtain and 
maintain gainful employment should be addressed.  The examiner 
should indicate whether the veteran's service-connected disorder 
is severe enough to either interfere with his social and 
occupational functioning or to require continuous medication; 
whether his symptoms are controlled by continuous medication; 
whether his symptoms decrease work efficiency continuously, 
occasionally, or only during periods of significant stress; 
whether he has panic attacks and, if so, whether they occur less 
than once a week, once a week, more than once a week, or 
continuously; whether there is memory loss and, if so, whether it 
is of the short- or long-term memory and whether it is mild 
(relating to names, directions, or recent events) or more severe 
(relating to veteran's own name, own occupation, or the names of 
close relatives); and whether the condition is manifested by 
depressed mood, anxiety, suspiciousness, chronic sleep impairment, 
flattened affect, difficulty in understanding complex commands, 
impaired judgment and/or abstract thinking, disturbances of 
motivation or mood, suicidal ideation, obsessional rituals that 
interfere with routine activities, impaired impulse control, 
spatial or temporal disorientation, neglect of personal appearance 
and hygiene, gross impairment of thought processes or 
communication, grossly inappropriate behavior, persistent 
delusions or hallucinations, persistent danger of hurting himself 
or others, an inability to perform the activities of daily living, 
difficulty in adapting to stressful circumstances, difficulty in 
establishing and maintaining effective work and/or social 
relationships, or circumstantial, circumlocutory, stereotyped, 
illogical, obscure, or irrelevant speech.  The psychiatrist should 
assign a global assessment of functioning (GAF) score and explain 
the significance of the score in terms of social and industrial 
impairment.  The examiner should then indicate whether the 
service-connected psychiatric disorder has caused mild, definite, 
considerable, severe, or total social and industrial impairment, 
and whether it renders the veteran unemployable.  If non-service-
connected psychiatric disorders are noted, the examiner should, to 
the extent feasible, describe the level of disability due to the 
service-connected disorder(s) alone.

5.  The RO should ensure that the examination report complies with 
this remand, especially with respect to the instructions to 
provide medical opinions.  If the report is insufficient, it 
should be returned to the examiner for necessary corrective 
action, as appropriate.

6.  Thereafter, the RO should review the record and ensure that 
all development actions have been conducted and completed in full.  
The RO should then undertake any other action required to comply 
with the notice and duty-to-assist requirements of the VCAA 
implementing regulations.  

7.  Thereafter, the RO re-adjudicate the claims.  If any benefit 
sought is denied, a SSOC should be issued.  The SSOC should 
contain, among other things, a summary of the evidence received 
since the last SSOC was issued in October 1996 and the last SOC 
was issued in July 2002.  38 C.F.R. § 19.31 (2003).  The veteran 
and his representative should be afforded an opportunity to 
respond.

After the expiration of the period allowed for response, the case 
should be returned to the Board.  The appellant need take no 
action at this point, but he has the right to submit additional 
evidence and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should act on this claim in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

